                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 1 of 31 Page ID #:1


                      1   Alan P. Block (SBN 143783)
                          ablock@mckoolsmith.com
                      2   MCKOOL SMITH HENNIGAN, P.C.
                          300 South Grand Avenue, Suite 2900
                      3   Los Angeles, California 90071
                          Telephone: (213) 694-1200
                      4   Facsimile: (213) 694-1234
                      5
                          David Sochia (TX SBN 00797470)
                      6    (Pro Hac Vice to be Submitted)
                          dsochia@mckoolsmith.com
                      7   Ashley N. Moore (TX SBN 24074748)
                           (Pro Hac Vice to be Submitted)
                      8   amoore@mckoolsmith.com
                          Alexandra F. Easley (TX SBN 24099022)
                      9    (Pro Hac Vice to be Submitted)
                          aeasley@mckoolsmith.com
                     10   MCKOOL SMITH, P.C.
                     11   300 Crescent Court, Suite 1500
                          Dallas, Texas 75201
                     12   Telephone: (214) 978-4000
                          Facsimile: (214) 978-4044
                     13
                          James E. Quigley (TX SBN 24075810)
                     14    (Pro Hac Vice to be Submitted)
                          jquigley@mckoolsmith.com
              P.C.
                C




                     15   MCKOOL     SMITH, P.C.
MCKOOL SMITH, P




                          300 W. 6th Street, Suite 1700
                     16   Austin, Texas 78701
                          Telephone: (512) 692-8700
                     17   Facsimile: (512) 692-8744
                     18   Attorneys for Plaintiff
                          PALO ALTO RESEARCH CENTER INC.
                     19
                     20                       UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                     21
                                                                     )   Case No. 2:20-cv-10755
                     22                                              )
                          Palo Alto Research Center Inc.,            )
                     23                                              )
                          Plaintiff,
                     24                                              )
                          v.                                         )
                     25                                              )   COMPLAINT FOR PATENT
                                                                     )   INFRINGEMENT
                     26   Snap Inc.,
                                                                     )   DEMAND FOR JURY TRIAL
                     27   Defendant.                                 )
                                                                     )
                     28                                              )


                                                  COMPLAINT FOR PATENT INFRINGEMENT
                           Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 2 of 31 Page ID #:2



                      1           Plaintiff Palo Alto Research Center Inc. (“PARC” or “Plaintiff”) brings this
                      2   Complaint against Snap Inc. (“Snap” or “Defendant”) for infringement of U.S. Patent
                      3   Nos. 8,489,599 (the “’599 Patent”); 9,208,439 (the “’439 Patent”); and 8,966,362 (the
                      4   “’362 Patent”) (collectively, the “PARC Patents”). Plaintiff, on personal knowledge
                      5   as to its own acts, and on information and belief as to all others based on its
                      6   investigation, alleges as follows:
                      7                               SUMMARY OF THE ACTION
                      8           1.   This is a patent infringement suit relating to Snap’s unauthorized and
                      9   unlicensed use of the PARC Patents on its websites and in its apps. The technologies
                     10   claimed in the PARC Patents support many of Snap’s core functionalities, such as its
                     11   personalized and targeted advertisement services, its social network feeds, and its
                     12   notification services features.
                     13           2.   PARC has been at the forefront of technological innovation for over 50
              P.C.




                     14   years. In addition to inventing the first personal computer, PARC is responsible for
MCKOOL SMITH, P C




                     15   many cutting-edge technologies we now consider indispensable to our daily lives, like
                     16   the laser printer; Ethernet; the windows, pop-up menus, and icons that form today’s
                     17   computer “desktop;” a word processing program that led to Microsoft Word; and
                     18   computer animation systems that later earned both an Emmy and an Academy Award.
                     19   PARC’s revered scientists and engineers are integral to its history of innovation and
                     20   work tirelessly, all over the world, to continue creating transformational products for
                     21   the future. In recognition of that hard work, the United States Patent and Trademark
                     22   Office (“USPTO”) has issued thousands of patents to PARC.
                     23           3.   In contrast, Snap recently entered the social media scene as a “real-time
                     24   picture chatting” messenger in 2011. Snap’s founders “wanted a place to share
                     25   awkward selfies and funny photos” and simultaneously avoid the “hilarious stories
                     26   about    emergency detagging         of   Facebook   photos   before   job   interviews.”
                     27   https://www.snap.com/en-US/news/post/lets-chat.        They     decided      that   Snap
                     28                                               1

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                           Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 3 of 31 Page ID #:3



                      1   communications (called snaps) should therefore disappear after being viewed by the
                      2   recipient. Snap quickly gained steam with high school students “who were using
                      3   Snap[] as a new way to pass notes in class.” Id. With the addition of filters, stories,
                      4   and shopping features, Snap has grown into a platform serving hundreds of millions of
                      5   users. However, this exponential growth created a series of new challenges for Snap,
                      6   including how to connect its users with relevant content and serve targeted, relevant
                      7   advertisements to support the ever-growing needs of Snap’s infrastructure.
                      8         4.     Because PARC was at the nucleus of the idea that later birthed the
                      9   Internet, it anticipated many of these issues before Snap ever encountered them. And
                     10   PARC’s ground-breaking artificial intelligence—which has been a focus of PARC
                     11   engineers since well before Snap existed—forms the backbone of many of these
                     12   solutions, including those described in the PARC Patents. PARC brings this action to
                     13   put a stop to Snap’s unauthorized and unlicensed use of the PARC Patents.
              P.C.




                     14                                      THE PARTIES
MCKOOL SMITH, P C




                     15   I.       PARC
                     16         5.     PARC is a wholly-owned subsidiary of Xerox Corporation (“Xerox”),
                     17   with a principal place of business at 3333 Coyote Hill Road, Palo Alto, California
                     18   94304.
                     19         6.     PARC and its corporate parent, Xerox, have made some of the most
                     20   important technological breakthroughs of the past 100 years, including the first
                     21   personal computer; the advent of laser printing, Ethernet, and graphical user interfaces
                     22   (“GUIs”); the “desktop” metaphor ubiquitous with today’s computers; object-oriented
                     23   programming; electronic paper; and many other technologies. Not only do PARC and
                     24   Xerox have a deeply-rooted past in pioneering printer and computer advancements,
                     25   but they have also extended that legacy to newer technologies like artificial
                     26
                     27
                     28                                            2

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 4 of 31 Page ID #:4



                      1   intelligence (“AI”). 1 AI underlies the machine learning, computer modeling, and data
                      2   science tools that will help businesses solve the challenges of the 21st century related
                      3   to big data, personalization, and prediction algorithms.
                      4           7.    PARC’s innovations aren’t limited to its computing origins. PARC
                      5   develops and builds technologies far beyond its core competencies, and helps others
                      6   bring their ideas to fruition. For example, PARC has worked with the U.S.
                      7   Department of Defense, Department of Energy, NASA, and DARPA to meet their
                      8   ambitious goals for the next generation of technology. PARC also partners with
                      9   entrepreneurs and start-ups to realize their dreams. These collaborations have resulted
                     10   in greener air conditioning technologies, 2 floating oceanic sensors, fiber optic sensors,
                     11   solar energy, natural language search, novel medical devices, and improvements to
                     12   natural gas processing. Today, PARC continues this tradition to shape the future and
                     13   improve the world.
              P.C.




                     14   II.      DEFENDANT
MCKOOL SMITH, P C




                     15           8.    On information and belief, Snap is a Delaware Corporation with its
                     16   principal place of business at 2772 Donald Douglas Loop North, Santa Monica,
                     17   California 90405. Snap is a social media company, which owns and operates the
                     18   Snapchat app.
                     19           9.    On information and belief, Snap (including its subsidiaries) directly
                     20   and/or indirectly develops, designs, manufactures, uses, distributes, markets, offers to
                     21
                     22
                          1
                           See Greg Nichols, PARC is turning 50: From Ethernet and laser printing to this wild
                     23   new tech, NDNET, (March 10, 2020), https://www.zdnet.com/article/parc-is-turning-
                     24   50-from-ethernet-and-laser-printing-to-this-wild-new-tech/.
                     25   2
                             See Electrocaloric devices show potential for greener air conditioning.
                     26   PhysicsWorld (Oct. 1, 2020), https://physicsworld.com/a/electrocaloric-devices-show-
                          potential-for-greener-air-conditioning/.
                     27
                     28                                             3

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 5 of 31 Page ID #:5



                      1   sell and/or sells infringing products and services in the United States, including in this
                      2   District, and otherwise purposefully directs infringing activities to this District in
                      3   connection with its websites and applications.
                      4                               JURISDICTION AND VENUE
                      5           10.   This is an action arising under the patent laws of the United States, 35
                      6   U.S.C. §§ 1, et seq. Accordingly, this Court has subject matter jurisdiction pursuant to
                      7   28 U.S.C. §§ 1331 (federal question) and 1338(a) (action arising under an Act of
                      8   Congress relating to patents). Venue is proper in this judicial district under 28 U.S.C.
                      9   §§ 1391 and 1400(b).
                     10           11.   More specifically, this action for patent infringement involves Snap’s
                     11   manufacture, use, sale and/or lease, offer for sale and/or lease, of infringing
                     12   technology within its various applications to create and deliver targeted and
                     13   personalized ads, and deliver personalized, context-specific content to users (the
              P.C.




                     14   “Infringing Products” associated with each of the PARC Patents as shown below).
MCKOOL SMITH, P C




                     15           12.   The Infringing Products, which are explained in exemplary detail infra,
                     16   include Snap’s targeted and personalized advertising systems; Snap’s notification and
                     17   messaging system; and Snap’s comment organization system.
                     18           13.   On information and belief, Snap has offices physically located in the
                     19   Central District of California, including its headquarters. Snap lists Los Angeles as an
                     20   employment location on its website. 3 On information and belief, Snap owns and/or
                     21   leases the premises where these offices are located. On information and belief, these
                     22   Snap offices are staffed by persons directly employed by Snap, many of whom live in
                     23   this District. On information and belief, Snap employs numerous individuals whom
                     24   live in and/or work within this District.
                     25
                          3
                     26        See,        e.g.    Jobs,          SNAPCHAT,       https://www.snap.com/en-
                          US/jobs/?locations=Los+Angeles (last visited November 24, 2020).
                     27
                     28                                               4

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                           Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 6 of 31 Page ID #:6



                      1         14.    On information and belief, Snap has committed and continues to commit
                      2   acts of infringement in violation of 35 U.S.C. § 271, and has made, used, marketed,
                      3   distributed, offered for sale, sold, and/or imported its Infringing Products in the state
                      4   of California, including in this District, and engaged in infringing conduct within and
                      5   directed at or from this District.
                      6         15.    On information and belief, Snap conducts its regular, established
                      7   business its offices in this District. These Snap offices and employees develop,
                      8   provide, maintain, make available, and assist others in using the Infringing Products,
                      9   including customers in this District, across the United States, and across the globe.
                     10   Snap has also purposefully and voluntarily placed the Infringing Products into the
                     11   stream of commerce with the expectation that the Infringing Products will be used in
                     12   this District. The Infringing Products have been and continue to be distributed to and
                     13   used in this District. Snap’s acts cause injury to PARC, including within this District.
              P.C.




                     14         16.    This Court has general and/or specific personal jurisdiction over Snap,
MCKOOL SMITH, P C




                     15   and venue is proper because Snap, directly and/or in combination with its subsidiaries
                     16   and/or through its agents, does continuous and systematic business in this District,
                     17   including by providing its Infringing Products to residents of this District, providing
                     18   its Infringing Products that it knew would be used within this District, and/or
                     19   participating in the solicitation of business from residents of this District.
                     20         17.    Moreover, on information and belief, Snap, directly or through its
                     21   subsidiaries, places its Infringing Products in the stream of commerce, which is
                     22   directed at this District, with the knowledge and/or understanding that such Infringing
                     23   Products will be provided to customers within this District. In addition, on
                     24   information and belief, Snap, directly or through its subsidiaries, employs individuals
                     25   within this District, including employees who design, develop, use, offer, or make
                     26   available its Infringing Products to customers here, and maintains offices and facilities
                     27   here. Snap, directly or through its subsidiaries, operates highly-trafficked commercial
                     28                                              5

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 7 of 31 Page ID #:7



                      1   websites and mobile applications through which customers in this District regularly
                      2   use the Infringing Products.
                      3           18.   Venue is appropriate in this Court because PARC maintains business
                      4   connections in this District. PARC has partnered with various organizations to create
                      5   innovations that have had significant impact on this District. For instance, in
                      6   collaboration with the Virginia Tech Transport Institute (VTTI), PARC secured
                      7   funding from the Advanced Research Projects Agency–Energy (ARPA-e) section of
                      8   the United States Government’s TRANSNET program in order to create a pilot
                      9   program in Los Angeles designed to save substantial amounts of energy previously
                     10   used on commercial transportation.4 Other examples include PARC’s work with the
                     11   University of California, Riverside (“UCR”), on (a) a DARPA project related to a
                     12   UCR AI visual security project; 5 and (b) a Department of Energy project related to the
                     13   production of carbon fibers. Yet another example is PARC’s work with Boeing’s HRL
              P.C.




                     14   Laboratories in Malibu related to diode research.
MCKOOL SMITH, P C




                     15                                  FACTUAL BACKGROUND
                     16   I.       PARC’S HISTORY OF INNOVATION
                     17           19.   PARC has spent more than 50 years investing in and developing ground-
                     18   breaking technology. From revolutionary laser printer and Ethernet innovations to
                     19
                     20   4
                            Press Release, PARC A Xerox Company, PARC Secures ARPA-E Funding to Build
                     21   Energy-Saving Travel Preferences Attractive to Individual Travelers, PARC,
                     22   https://www.parc.com/press-releases/parc-secures-arpa-e-funding-to-build-energy-
                          saving-travel-preferences-attractive-to-individual-travelers/ (last visited November 24,
                     23   2020).
                     24   5
                            UC Riverside News, UC Riverside computer scientists receive grant to improve
                     25   security of visual artificial intelligence, https://news.ucr.edu/articles/2020/07/27/uc-
                     26   riverside-computer-scientists-receive-grant-improve-security-visual       (last   visited
                          November 24, 2020).
                     27
                     28                                             6

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 8 of 31 Page ID #:8



                      1   transformational AI, PARC and Xerox have been at the forefront of every major
                      2   technological advancement in the computer world.
                      3           20.     In 1970, PARC was born. PARC was originally tasked with creating
                      4   computer-related products, and it delivered. In 1971, PARC created laser printers,
                      5   which developed into a multibillion dollar printing business for Xerox. In 1973,
                      6   PARC designed the first personal computer called the “Alto” and a system of linked
                      7   devices, which it coined “Ethernet.” In 1975, PARC debuted the first GUIs, and
                      8   eventually influenced both Microsoft and Apple in their first attempts at personal
                      9   computing. As a result, PARC has earned the moniker of “the smartest think tank on
                     10   the planet.”6
                     11           21.     PARC continues to create innovative products today and helps others
                     12   pioneer the future of science and technology. It lends custom research and
                     13   development services, technology, expertise, and best practices to several Fortune 500
              P.C.




                     14   and Global 1000 companies, small startups, and numerous government agencies.
MCKOOL SMITH, P C




                     15   These partnerships have resulted in game-changing solutions to electric grid
                     16   reliability, 7 climate change, infrastructure maintenance, and other industries. 8 PARC’s
                     17   efforts have created $1 trillion in new industries, generated more than $60 billion in
                     18   start-ups and spin-offs, and resulted in over 6,000 patents.
                     19
                     20
                          6
                     21    See Nicole C. Wong, Xerox PARC’s legacy continues on, East Bay Times, (Jan. 8,
                          2007) https://www.eastbaytimes.com/2007/01/08/xerox-parcs-legacy-continues-on-3/.
                     22
                          7
                            Press Release, PARC A Xerox Company, The U.S. Department of Energy’s Office
                     23   of Electricity (OE) Selects PARC, Con Edison, and GE to Improve Grid Reliability
                     24   (July 29, 2019) https://www.parc.com/press-releases/the-u-s-department-of-energys-
                          office-of-electricity-oe-selects-parc-con-edison-and-ge-to-improve-grid-reliability/.
                     25
                          8
                     26    See Xerox Provides MaaS Services in LA and Denver, Drive Sweden, (June 7, 2016)
                          https://www.drivesweden.net/en/xerox-provides-maas-services-la-and-denver.
                     27
                     28                                             7

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 9 of 31 Page ID #:9



                      1   II.      SNAP HAS LONG BENEFITED FROM ITS USE OF PARC’S
                      2            PATENTED TECHNOLOGIES
                      3           22.   Snap generates substantially all of its revenue from selling advertising.
                      4   As Snap acknowledges, it “generate[s] substantially all of [its] revenues by offering
                      5   various advertising products on Snapchat.”9 In the third quarter of 2020, Snap
                      6   reported revenue of $679 million. 10 This ad revenue made up substantially all of
                      7   Snap’s total quarterly revenue and reflects its importance to Snap’s financial
                      8   success.11 In fact, advertising has made up at least 96% of Snap’s revenue since at
                      9   least 2016. 12 These revenues allow Snap to provide a “free” social network to users,
                     10   maintain and expand its infrastructure, pay its bills, and turn an immense profit.
                     11           23.   Snap’s traffic and revenue—much of which relates to Snap’s
                     12   infringement as outlined in this Complaint—are increasing at a double-digit rate year-
                     13   over-year. In the first quarter of 2020, Snap reported a 20% year-on-year increase in
              P.C.




                     14   daily active users and 44% revenue growth.13 Similarly, Snap reported 249 million
MCKOOL SMITH, P C




                     15
                     16   9
                              See Snap, Inc. 2020 Form 10-Q, SEC ARCHIVES (Sept. 30, 2020)
                     17   https://www.sec.gov/Archives/edgar/data/0001564408/000156459020047000/snap-
                          10q_20200930.htm.
                     18
                          10
                     19     See Snap Inc. Announces Third Quarter 2020 Financial Results , SNAPCHAT,
                          (October 20, 2020) https://investor.snap.com/news/news-details/2020/Snap-Inc.-
                     20   Announces-Third-Quarter-2020-Financial-Results/default.aspx.
                     21   11
                              See Snap, Inc. 2020 Form 10-Q, SEC ARCHIVES (Sept. 30, 2020)
                     22   https://www.sec.gov/Archives/edgar/data/0001564408/000156459020047000/snap-
                          10q_20200930.htm.
                     23
                          12
                     24       See Snap, Inc. 2018 Form 10-K, SEC ARCHIVES, (Dec. 31 2018)
                          https://www.sec.gov/Archives/edgar/data/0001564408/000156459019002053/snap-
                     25   10k_20181231.htm.
                     26   13
                              See Snap ad revenue strong – but spend concerns ahead, The Drum
                     27   https://www.thedrum.com/news/2020/04/22/snap-ad-revenue-strong-spend-concerns-
                     28                                             8

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 10 of 31 Page ID #:10



                      1   daily active users in the third quarter of 2020, an increase of 39 million or 18% year-
                      2   over-year. 14
                      3          24.      This increase in active users has insulated Snap from the general
                      4   downturn the advertising industry has experienced during the COVID-19 pandemic.
                      5   In fact, Snap’s users have drawn retailers that normally rely on other mediums of
                      6   promoting their products to be part of creative advertising campaigns on the Snapchat
                      7   platform. 15 Furthermore, during the pandemic, Snap users increased video and voice
                      8   calling by 50% and ad engagement increased by 36%.16
                      9          25.      Generating its largest source of income, Snap’s unauthorized and
                     10   unlicensed use of the PARC Patents has substantially contributed to Snap’s financial
                     11   success.
                     12                                FIRST CLAIM FOR RELIEF
                     13                     INFRINGEMENT OF U.S. PATENT NO. 8,489,599
              P.C.




                     14          26.      Plaintiff realleges and incorporates by reference the allegations of
MCKOOL SMITH, P C




                     15   paragraphs 1-25 of this Complaint.
                     16
                     17
                     18   ahead (last visited November 24, 2020).
                     19   14
                            See Snap Inc. Announces Third Quarter 2020 Financial Results , SNAPCHAT,
                     20   (October 20, 2020) https://investor.snap.com/news/news-details/2020/Snap-Inc.-
                     21   Announces-Third-Quarter-2020-Financial-Results/default.aspx
                          15
                     22      Megan Graham, As ad market rebounds from coronavirus, Snap says it’s ‘feeling a
                          lot       of        momentum,’       CNBC,          (Oct.         6,       2020),
                     23   https://www.cnbc.com/2020/10/06/snapchat-sees-growth-in-direct-response-ads-
                     24   during-coronavirus-pandemic.html.
                     25   16
                              See Snap ad revenue strong – but spend concerns ahead, The Drum
                     26   https://www.thedrum.com/news/2020/04/22/snap-ad-revenue-strong-spend-concerns-
                          ahead (last visited November 24, 2020).
                     27
                     28                                             9

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 11 of 31 Page ID #:11



                      1           27.   The ’599 Patent is valid and enforceable under United States Patent
                      2   Laws.
                      3           28.   PARC owns, by assignment, all right, title, and interest in and to the ’599
                      4   Patent, including the right to collect for past damages.
                      5           29.   A copy of the ’599 Patent is attached as Exhibit A.
                      6                                         The ’599 Patent
                      7           30.   The ’599 Patent describes, among other things, a method and apparatus
                      8   for creating and presenting content based on contextual information. In one
                      9   embodiment, the ’599 Patent describes receiving and using contextual information
                     10   about a user to determine a context associated with the user. The ’599 Patent further
                     11   describes using this context to determine if a trigger condition is met, and, if so,
                     12   presenting content to a user. The ’599 Patent also describes that the user’s response
                     13   may be monitored, and an action may be taken depending on the user’s response.
              P.C.




                     14           31.   By 2008, PARC recognized that although there was a proliferation of
MCKOOL SMITH, P C




                     15   mobile devices (including phones, PDA, and laptops), “these mobile devices are not
                     16   capable of learning and understanding the behavior of their users.” ’599 Patent at
                     17   1:19-22, 1:41-43. Indeed, as the ’599 Patent notes:
                     18           these mobile devices cannot determine when and how best to provide
                     19           their users with information or suitable entertainment content, because
                     20           they do not take into account the activities that their users are involved in.
                     21   Id. at 1:43-46.
                     22           32.   To address these issues, in one embodiment, the ’599 Patent “provide[s]
                     23   a content management system for organizing and delivering packages of audio and
                     24   visual content to a user in response to activities being performed by the user, and in
                     25   response to a number of environmental factors associated with the user.” Id. at 3:51-
                     26   55.
                     27
                     28                                               10

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 12 of 31 Page ID #:12



                      1         33.    The invention of the ’599 Patent works, for example, by “receiv[ing] a
                      2   set of contextual information with respect to the user, and processes the contextual
                      3   information to determine a context which is associated with an activity being
                      4   performed by the user.” Id. at Abstract.
                      5         34.    This contextual information can come “from a number of input sources
                      6   (e.g., a global positioning system (GPS) device, or an accelerometer), which reflects
                      7   basic information associated with the user.” Id.at 4:33-36; see also id. at 4:36-46,
                      8   6:23-7:2. The ’599 Patent describes that the preferred system embodiment can
                      9   “determine a context associated with a user and/or operating conditions of the mobile
                     10   device based on contextual information.” Id. at 7:30-33; see also id. at 7:33-45. The
                     11   system “can be programmed to infer specific contexts about the user based on
                     12   contextual information.” Id. at 7:46-48; see also id. at 7:48-59.
                     13         35.    One embodiment of the ’599 Patent further describes that if the user’s
              P.C.




                     14   context or activity “satisfy a trigger condition,” the system “selects content from a
MCKOOL SMITH, P C




                     15   content database ... to present to the user.” Id. at Abstract. These triggers can be pre-
                     16   defined, including in relation to specific content. Id. at 3:60-4:6. Different content can
                     17   be presented in different contexts. Id. at 8:39-50.
                     18         36.    The ’599 Patent’s “FIG. 3 presents a flow chart illustrating a process for
                     19   delivering context-based content to a user in accordance with an embodiment of the
                     20   present invention[]”:
                     21         The content management system begins by receiving contextual
                     22         information (operation 310), and processing the contextual information to
                     23         determine a context (operation 320). Next, the content management
                     24         system determines whether the context satisfies a trigger condition
                     25         (operation 330). If so, the content management system selects content
                     26         from the content database based on the context (operation 340), and
                     27         presents the selected content to the user (operation 350).
                     28                                              11

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 13 of 31 Page ID #:13



                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9   Id. at 18:53-63, Fig. 3.
                     10         37.    Depending on “an expected response from the user,” an embodiment of
                     11   the ’599 Patent “can perform an action responsive to a user response or interaction
                     12   with the presentation of content.” Id. at 12:50-51, 12:66-13:1.
                     13                                    ’599 Patent Allegations
              P.C.




                     14
                C




                                38.    Snap designed, implemented, and currently uses a variety of advertising
MCKOOL SMITH, P




                     15   tools, including “audiences,” to target ads for its social media platform. See
                     16   https://businesshelp.snapchat.com/en-US/article/create-first-campaign. Snap allows
                     17   advertisers to use “Instant Create” or “Advanced Create” to create ad campaigns. See
                     18   https://forbusiness.snapchat.com/resources/getting-started. In both campaign types,
                     19   advertisers can select specific audiences, including based on location and device type.
                     20   https://forbusiness.snapchat.com/resources/getting-started (explaining that location
                     21   and     device      type       are      options   for      both   campaign      types);
                     22   https://businesshelp.snapchat.com/en-US/article/quick-easy (discussing how to create
                     23   an     “Instant      Create”         campaign);   https://businesshelp.snapchat.com/en-
                     24   US/article/create-first-campaign (discussing how to create an “Advanced Create”
                     25   campaign).
                     26         39.    On information and belief after reasonable investigation, Snap’s targeted
                     27   advertising tools (“’599 Infringing Products”) infringe the ʼ599 Patent. Snap operates
                     28                                              12

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 14 of 31 Page ID #:14



                      1   a method for delivering context-based content to a first user. For instance, Snap offers
                      2   detailed targeting to target ads to users based on user location, or whether the user is
                      3   on a certain type of device. See, e.g., https://businesshelp.snapchat.com/en-
                      4   US/article/quick-easy           (explaining     Snap’s    detailed      targeting      options);
                      5   https://businesshelp.snapchat.com/en-US/article/create-first-campaign (same).
                      6            40.     Snap receives at least one content package, wherein the content package
                      7   includes at least one content piece and a set of rules associated with the content
                      8   package, wherein the set of rules includes a trigger condition and an expected
                      9   response, and wherein the trigger condition specifies a context that triggers a
                     10   presentation of the content piece. For instance, Snap receives ad campaigns containing
                     11   ads and targets for ads. Snap ad targets include location and device conditions such as
                     12   a user’s location or a user’s type of device (including OS, manufacturer, and more)
                     13   that trigger presenting an ad to the user as well as whether the user is expected to see,
              P.C.




                     14   click,         view,   or       otherwise     interact   with     the      ad.      See,      e.g.,
MCKOOL SMITH, P C




                     15   https://businesshelp.snapchat.com/en-US/article/quick-easy              (explaining         Snap’s
                     16   detailed targeting options); https://businesshelp.snapchat.com/en-US/article/create-
                     17   first-campaign (same); https://businesshelp.snapchat.com/en-US/article/snap-auction-
                     18   overview          (explaining     how       Snap    charges     for     advertising        events);
                     19   https://businesshelp.snapchat.com/en-US/article/goal-based-bidding (same).
                     20            41.     Snap receives a set of contextual information with respect to the first
                     21   user, processes the contextual information to determine a current context for the first
                     22   user, determines whether the current context satisfies the trigger condition, and, in
                     23   response to the trigger condition being satisfied, presents the content piece to the first
                     24   user. For instance, Snap receives information about its users, including information
                     25   about each user’s location (whether through GPS, WiFi or other information) and type
                     26   of device. Snap processes that information to determine the user’s location and device
                     27   type. Snap serves and presents ads to the user after determining that the user accessed
                     28                                                  13

                                                          COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 15 of 31 Page ID #:15



                      1   Snap, for instance, with the required device type or from the required location. See,
                      2   e.g., https://businesshelp.snapchat.com/en-US/article/quick-easy (describing Snap’s
                      3   location targeting options); https://businesshelp.snapchat.com/en-US/article/create-
                      4   first-campaign      (same);       https://www.snap.com/en-US/privacy/privacy-policy
                      5   (describing how Snap collects information about device type, including hardware
                      6   model, operating system version, device memory, advertising identifiers, unique
                      7   application identifiers, apps installed, unique device identifiers, browser type,
                      8   language, battery level, time zone, mobile phone number, service provider, IP address,
                      9   signal strength, and location through, e.g., GPS, wireless networks, cell towers, Wi-Fi
                     10   access points, and other sensors, such as gyroscopes, accelerometers, and compasses.).
                     11         42.    Snap receives a response from the first user corresponding to the
                     12   presented content piece and determines whether the received response matches the
                     13   expected response. For instance, Snap tracks the user’s clicks, views, and other
              P.C.




                     14   responses to the presented ad, and determines whether the user’s response is what the
MCKOOL SMITH, P C




                     15   advertiser will pay for. As one example, Snap’s advertising platform allows
                     16   advertisers to choose whether to be charged when someone clicks an ad link. See, e.g.,
                     17   https://businesshelp.snapchat.com/en-US/article/snap-auction-overview       (explaining
                     18   how Snap charges advertisers); https://businesshelp.snapchat.com/en-US/article/goal-
                     19   based-bidding (describing Snap’s ad campaign goals, such as likes, views,
                     20   impressions, swipes, and installs).
                     21         43.    Snap performs an action based on an outcome of the determination. For
                     22   instance, Snap charges an advertiser if the user clicks, views, or otherwise responds to
                     23   the presented ad, and further improves its targeting by tracking user responses to ads
                     24   and creating metrics reports. See, e.g., https://businesshelp.snapchat.com/en-
                     25   US/article/ad-performance-metrics (explaining ad performance metrics and related
                     26   actions);                       https://businesshelp.snapchat.com/s/article/goal-based-
                     27
                     28                                            14

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 16 of 31 Page ID #:16



                      1   bidding?language=en_US (discussing how advertisers are charged for display of ads
                      2   and the bidding process).
                      3          44.      Snap has infringed and is infringing, individually and/or jointly, either
                      4   literally or under the doctrine of equivalents, at least claims 1, 12, and 19 of the ʼ599
                      5   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
                      6   using, offering for sale, selling, offering for lease, leasing in the United States, and/or
                      7   importing into the United States without authority or license, the ’599 Infringing
                      8   Products.
                      9          45.      Snap has been, and currently is, an active inducer of infringement of one
                     10   or more claims of the ’599 Patent under 35 U.S.C. § 271(b). On information and
                     11   belief, one or more of the ’599 Infringing Products of Snap directly and/or indirectly
                     12   infringe (by induced infringement) at least claims 1, 12, and 19 of the ’599 Patent,
                     13   literally and/or under the doctrine of equivalents.
              P.C.




                     14          46.      This Complaint will serve as notice to Snap of the ’599 Patent and its
MCKOOL SMITH, P C




                     15   infringement should Snap contend that it did not previously have knowledge thereof.
                     16          47.      Snap intentionally encourages and aids at least its users, including
                     17   advertisers and website and app users, to directly infringe the ’599 Patent.
                     18          48.      Snap provides the ’599 Infringing Products and instructions to its users
                     19   such that they will use the ’599 Infringing Products in a directly infringing manner.
                     20   Snap markets the ’599 Infringing Products to its users and provides instructions to its
                     21   users on how to use the functionality of the ’599 Patent on its website and elsewhere.
                     22   See,    e.g.,      https://businesshelp.snapchat.com/en-US/article/create-first-campaign;
                     23   https://forbusiness.snapchat.com/resources/getting-started;
                     24   https://businesshelp.snapchat.com/en-US/article/quick-easy;
                     25   https://businesshelp.snapchat.com/en-US/article/create-first-campaign;
                     26   https://businesshelp.snapchat.com/en-US/article/snap-auction-overview;
                     27
                     28                                              15

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 17 of 31 Page ID #:17



                      1   https://businesshelp.snapchat.com/en-US/article/ad-performance-metrics;
                      2   https://businesshelp.snapchat.com/s/article/goal-based-bidding?language=en_US.
                      3         49.     Snap users directly infringe by using the ’599 Infringing Products in their
                      4   intended manner. Snap induces such infringement by providing the ’599 Infringing
                      5   Products and instructions to enable and facilitate infringement. On information and
                      6   belief, Snap specifically intends that its actions will result in infringement of the ’599
                      7   Patent or has taken deliberate actions to avoid learning of infringement.
                      8         50.     Additional allegations regarding Snap’s knowledge of the ’599 Patent
                      9   and willful infringement will likely have evidentiary support after a reasonable
                     10   opportunity for discovery.
                     11         51.     Snap’s infringement of the ’599 Patent is willful and deliberate, entitling
                     12   PARC to enhanced damages and attorneys’ fees.
                     13         52.     Snap’s infringement of the ’599 Patent is exceptional and entitles PARC
              P.C.




                     14   to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.
MCKOOL SMITH, P C




                     15         53.     PARC has been damaged by Snap’s infringement of the ’599 Patent and
                     16   will continue to be damaged unless Snap is enjoined by this Court. PARC has suffered
                     17   and continues to suffer irreparable injury for which there is no adequate remedy at
                     18   law. The balance of hardships favors PARC, and public interest is not disserved by an
                     19   injunction.
                     20         54.     PARC is entitled to recover from Snap all damages that PARC has
                     21   sustained as a result of Snap’s infringement of the ’599 Patent, including without
                     22   limitation, lost profits and/or not less than a reasonable royalty.
                     23                              SECOND CLAIM FOR RELIEF
                     24                    INFRINGEMENT OF U.S. PATENT NO. 9,208,439
                     25         55.     Plaintiff realleges and incorporates by reference the allegations of
                     26   paragraphs 1-54 of this Complaint.
                     27
                     28                                             16

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 18 of 31 Page ID #:18



                      1           56.   The ’439 Patent is valid and enforceable under United States Patent
                      2   Laws.
                      3           57.   PARC owns, by assignment, all right, title, and interest in and to the ’439
                      4   Patent, including the right to collect for past damages.
                      5           58.   A copy of the ’439 Patent is attached as Exhibit B.
                      6                                       The ’439 Patent
                      7           59.   The ’439 Patent describes, among other things, a method and system for
                      8   collecting mobile device contextual information and updating recommendation
                      9   systems for activities or items of interest to a user. In one embodiment, the ’439 Patent
                     10   describes receiving mobile device data collected through detectors related to the
                     11   device’s surroundings. The ’439 Patent further describes using that data to modify a
                     12   context graph that stores information about a device user’s behavior. The ’439 Patent
                     13   also describes sending a notification when certain changes to the context graph are
              P.C.




                     14   made.
MCKOOL SMITH, P C




                     15           60.   By 2013, PARC recognized that although “mobile devices equipped with
                     16   technology to detect physical surroundings [had] become more pervasive in our
                     17   everyday lives,” using this additional information was difficult as it “takes
                     18   considerable time and expense to develop such context-aware systems.” ’439 Patent at
                     19   1:14-33. The ’439 Patent therefore sought to “solve the problem of efficiently
                     20   developing context aware systems by providing a generic contextual intelligence
                     21   platform that may be adapted for specific applications.” Id. at 2:49-52. “Such a
                     22   contextual intelligence system facilitates real-time processing of contextual
                     23   information and support[s] contextual application development for Web and mobile
                     24   applications.” Id. at 2:53-55.
                     25           61.   To achieve its goals, the ’439 Patent “provides a system for providing
                     26   user information to a recommender.” Id. at Abstract. In one embodiment, the ’439
                     27   Patent system “receives, from a mobile device, event data derived from contextual
                     28                                             17

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 19 of 31 Page ID #:19



                      1   data collected using detectors that detect the mobile device’s physical surroundings”
                      2   Id. The system then “modifies [a] context graph based on the event data” and
                      3   “determines that the modification to the context graph matches [a] registration, and
                      4   sends a notification of context graph change to [a] recommender.” Id.
                      5         62.    In one ’439 Patent embodiment, “[c]ontextual data describes a computing
                      6   context detected by a mobile device client, such as physical surroundings and/or
                      7   application and/or operating system context.” Id. at 2:60-62. “The client-side
                      8   architecture collects contextual data by detecting a computing context including
                      9   physical surroundings, application, and operating system context.” Id. at 3:1-3. This
                     10   collection may be done “using detectors such as a GPS, an accelerometer, and/or a
                     11   compass.” Id. at 3:49-51; see also id. at 4:31-40. The client-side may determine high-
                     12   level events (e.g., “a user reading email”) and low-level events (e.g., walking, button
                     13   push, screen capture) based on information collected from the device. Id. at 3:4-22.
              P.C.




                     14   The client can then “transmit both high-level events and low-level events to the server
MCKOOL SMITH, P C




                     15   via an event posting interface 302 and/or a RESTful WebAPI.” Id. at 5:42-44. “The
                     16   server-side architecture stores the contextual data and uses the contextual data to
                     17   modify a graph containing user behavior and interest information.” Id. at 2:62-65.
                     18         63.    In one embodiment, the ’439 Patent describes that “[t]he context graph
                     19   includes information about user behavior and/or user interests.” Id. at 1:41-43. “The
                     20   context graph stores generic user model information that may be adapted for
                     21   application-specific user models....” Id. at 5:32-34. One exemplary context graph “is a
                     22   per-user, in-memory, graph-based model that stores facts and assertions about user
                     23   behavior and actions. Context graph 406 is a database of information about the user.”
                     24   Id. at 7:28-31. This context graph can be used, for instance, by “recommenders [to]
                     25   modify implementation-specific user models based on the data received from the
                     26   context graph, and make recommendations based on the information-specific user
                     27   models.” Id. at 6:67-7:4.
                     28                                            18

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 20 of 31 Page ID #:20



                      1            64.   As one example, the ’439 Patent describes that “the system may notify
                      2   recommenders of context graph changes.” Id. at 7:55-56. This context graph
                      3   information, and changes to the graph, can be used by recommenders to “generate
                      4   and/or modify recommendations.” Id. at 8:6-11.
                      5                                       ’439 Patent Allegations
                      6            65.   Snap designed, implemented, and currently uses a variety of advertising
                      7   tools, such as “audiences,” to target ads for its social media platform. See
                      8   https://businesshelp.snapchat.com/en-US/article/create-first-campaign. Snap allows
                      9   advertisers to use “Instant Create” or “Advanced Create” to create ad campaigns. See
                     10   https://forbusiness.snapchat.com/resources/getting-started. In both campaign types,
                     11   advertisers    can    select     specific    audiences,   including   based     on     location.
                     12   https://forbusiness.snapchat.com/resources/getting-started (explaining that location is
                     13   an   option     for   both      campaign     types);   https://businesshelp.snapchat.com/en-
              P.C.




                     14   US/article/quick-easy (discussing how to create an “Instant Create” campaign);
MCKOOL SMITH, P C




                     15   https://businesshelp.snapchat.com/en-US/article/create-first-campaign                (discussing
                     16   how to create an “Advanced Create” campaign).
                     17            66.   On information and belief after reasonable investigation, Snap’s targeted
                     18   advertising tools (“’439 Infringing Products”) infringe the ʼ439 Patent. Snap receives,
                     19   from a mobile device, event data derived from contextual data collected using
                     20   detectors that detect a physical context surrounding the mobile device. For instance,
                     21   Snap receives device data and data collected using GPS, WiFi, and other location-
                     22   tracking devices within the user’s mobile phone. From that data, Snap derives the
                     23   user’s     location    and       device     type,   among     other   things.    See,      e.g.,
                     24   https://www.snap.com/en-US/privacy/privacy-policy (describing how Snap collects
                     25   location data in order to serve more relevant ads, including the collection of user
                     26   location data through GPS, wireless networks, cell towers, Wi-Fi access points, and
                     27   other sensors, such as gyroscopes, accelerometers, and compasses.”).
                     28                                                 19

                                                         COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 21 of 31 Page ID #:21



                      1           67.     Snap modifies a context graph that stores facts and assertions about a
                      2   user’s behavior and interests using the event For instance, Snap uses recent/current
                      3   device type and location data (along with other information) to modify and update the
                      4   Snap context graph over time. This context graphs stores facts and assertions about the
                      5   user’s behavior and interests, including location history, likes, dislikes, and more. See,
                      6   e.g., https://www.snap.com/en-US/privacy/privacy-policy (describing how Snap
                      7   collects location data in order to serve more relevant ads, including the collection of
                      8   user location data through GPS, wireless networks, cell towers, Wi-Fi access points,
                      9   and other sensors, such as gyroscopes, accelerometers, compasses, favorite places,
                     10   Memories and Our Story locations); https://arxiv.org/pdf/1906.00355.pdf (describing
                     11   Snap action graphs); https://techcrunch.com/2020/06/12/snapchat-looks-to-maintain-
                     12   its-own-friendships-with-devs/ (describing Snap’s social graph).
                     13           68.     Snap, in response to determining that there exists a registration for
              P.C.




                     14   notification of changes that matches the modification to the context graph, sends a
MCKOOL SMITH, P C




                     15   notification of context graph change to a recommender. For instance, Snap advertisers
                     16   may elect to be notified of changes to the Snap context graph via Snap sending
                     17   notifications of the changes to the advertiser by serving advertisements or customizing
                     18   ad content when event data, such as user location and device type, processed into the
                     19   Snap context graph, indicates the user is within a location or contains a device type for
                     20   which      an    advertisement    has   been    targeted   for    delivery.    See,     e.g.,
                     21   https://businesshelp.snapchat.com/en-US/a/location-targeting       (describing        Snap’s
                     22   location targeting); https://www.snap.com/en-US/privacy/privacy-policy (describing
                     23   how Snap collects location data in order to serve more relevant ads, including the
                     24   collection of user location data through GPS, wireless networks, cell towers, Wi-Fi
                     25   access points, and other sensors, such as gyroscopes, accelerometers, compasses,
                     26   favorite         places,     Memories          and       Our       Story       locations);
                     27   https://arxiv.org/pdf/1906.00355.pdf       (describing     Snap       action      graphs);
                     28                                             20

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 22 of 31 Page ID #:22



                      1   https://techcrunch.com/2020/06/12/snapchat-looks-to-maintain-its-own-friendships-
                      2   with-devs/ (describing Snap’s social graph).
                      3          69.      Snap has infringed and is infringing, individually and/or jointly, either
                      4   literally or under the doctrine of equivalents, at least claims 1, 7, and 13 of the ʼ439
                      5   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
                      6   using, offering for sale, selling, offering for lease, leasing in the United States, and/or
                      7   importing into the United States without authority or license, the Snap Infringing
                      8   Products.
                      9          70.      Snap has been, and currently is, an active inducer of infringement of one
                     10   or more claims of the ’439 Patent under 35 U.S.C. § 271(b). On information and
                     11   belief, one or more of the ’439 Infringing Products of Snap directly and/or indirectly
                     12   infringe (by induced infringement) at least claims 1, 7, and 13 of the ’439 Patent,
                     13   literally and/or under the doctrine of equivalents.
              P.C.




                     14          71.      This Complaint will serve as notice to Snap of the ’439 Patent and its
MCKOOL SMITH, P C




                     15   infringement should Snap contend that it did not previously have knowledge thereof.
                     16          72.      Snap intentionally encourages and aids at least its users, including
                     17   advertisers and website and app users, to directly infringe the ’439 Patent.
                     18          73.      Snap provides the ’439 Infringing Products and instructions to its users
                     19   such that they will use the ’439 Infringing Products in a directly infringing manner.
                     20   Snap markets the ’439 Infringing Products to its users and provides instructions to its
                     21   users on how to use the functionality of the ’439 Patent on its website and elsewhere.
                     22   See,    e.g.,      https://businesshelp.snapchat.com/en-US/article/create-first-campaign;
                     23   https://forbusiness.snapchat.com/resources/getting-started;
                     24   https://businesshelp.snapchat.com/en-US/article/quick-easy;
                     25   https://businesshelp.snapchat.com/en-US/article/create-first-campaign;
                     26   https://businesshelp.snapchat.com/en-US/a/location-targeting.
                     27
                     28                                              21

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 23 of 31 Page ID #:23



                      1           74.   Snap users directly infringe by using the ’439 Infringing Products in their
                      2   intended manner. Snap induces such infringement by providing the ’439 Infringing
                      3   Products and instructions to enable and facilitate infringement. On information and
                      4   belief, Snap specifically intends that its actions will result in infringement of the ’439
                      5   Patent or has taken deliberate actions to avoid learning of infringement.
                      6           75.   Additional allegations regarding Snap’s knowledge of the ’439 Patent
                      7   and willful infringement will likely have evidentiary support after a reasonable
                      8   opportunity for discovery.
                      9           76.   Snap’s infringement of the ’439 Patent is willful and deliberate, entitling
                     10   PARC to enhanced damages and attorneys’ fees.
                     11           77.   Snap’s infringement of the ’439 Patent is exceptional and entitles PARC
                     12   to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.
                     13           78.   PARC has been damaged by Snap’s infringement of the ’439 Patent and
              P.C.




                     14   will continue to be damaged unless Snap is enjoined by this Court. PARC has suffered
MCKOOL SMITH, P C




                     15   and continues to suffer irreparable injury for which there is no adequate remedy at
                     16   law. The balance of hardships favors PARC, and public interest is not disserved by an
                     17   injunction.
                     18           79.   PARC is entitled to recover from Snap all damages that PARC has
                     19   sustained as a result of Snap’s infringement of the ’439 Patent, including without
                     20   limitation, lost profits and/or not less than a reasonable royalty.
                     21                                THIRD CLAIM FOR RELIEF
                     22                    INFRINGEMENT OF U.S. PATENT NO. 8,966,362
                     23           80.   Plaintiff realleges and incorporates by reference the allegations of
                     24   paragraphs 1-79 of this Complaint.
                     25           81.   The ’362 Patent is valid and enforceable under United States Patent
                     26   Laws.
                     27
                     28                                             22

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 24 of 31 Page ID #:24



                      1         82.    PARC owns, by assignment, all right, title, and interest in and to the ’362
                      2   Patent, including the right to collect for past damages.
                      3         83.    A copy of the ’362 Patent is attached as Exhibit C.
                      4                                         The ’362 Patent
                      5         84.    The ’362 Patent describes, among other things, a method and system for
                      6   disseminating tagged content over networks. In one embodiment, the ’362 Patent
                      7   describes receiving tagged content where the tag indicates and action to be performed
                      8   along with a recipient. The ’362 Patent further describes processing the tagged content
                      9   to determine the action to be performed along with the recipient. The tagged content is
                     10   then disseminated to the recipient.
                     11         85.    In 2007, PARC recognized that “current dissemination mechanisms, such
                     12   as email, networked file systems, document management systems, or workflow
                     13   systems suffer from several limitations,” including that “a user is typically required to
              P.C.




                     14   manually extract the specific content to be shared.” ’362 Patent at 1:15-18, 1:21-22.
MCKOOL SMITH, P C




                     15   Furthermore, the ’362 Patent notes that this “manual process not only is cumbersome,
                     16   but also makes it difficult to reestablish context for the information or to incorporate
                     17   responses into the original content when the recipient replies with comments or
                     18   changes to the shared content.” Id. at 1:24-28.
                     19         86.    To address these problems, the ’362 Patent “provides a system that
                     20   facilitates content dissemination.” Id. at 1:42-43. The ’362 Patent does so by
                     21   “allow[ing] a user to add a tag to a first document, wherein the tag indicates an
                     22   operation to be performed on a portion of the document. The system then processes
                     23   the tag and performs the operation on the document portion based on the tag.” Id. at
                     24   1:44-46.
                     25         87.    The invention of the ’362 Patent works, for example, by “allow[ing] a
                     26   user to add a tag to a first document, wherein the tag indicates an operation to be
                     27   performed on a portion of the document.” Id. at Abstract. Thereafter, the ʼ362
                     28                                             23

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 25 of 31 Page ID #:25



                      1   invention “processes the tag and performs the operation on the document portion
                      2   based on the tag” Id. The invention of the ’362 Patent is advantageous because it may
                      3   (1) “reduce the amount of information the recipient needs to consider”; (2) “facilitate
                      4   dissemination of only a portion of a sensitive document”; and (3) “lower[] the barrier
                      5   to and overhead of information exchange.” Id. at 3:21-49.
                      6         88.    In one ’362 Patent embodiment, “an exemplary architecture that
                      7   facilitates in-document tagging” is disclosed. Id. at 7:64-66. Tags can be used to, for
                      8   instance, share content with another person or group or “to implement other functions,
                      9   such as annotation services.” Id. at 8:24-36, 8:57-67. Users may insert tags by using
                     10   “a visual representation, such as a drop-down menu, of ready-to-use tags” or by
                     11   “add[ing] to and/or edit[ing] existing tags.” Id. at 11:16-21. Furthermore, “a tag can be
                     12   formulated in natural language instead of in syntactical specifications.” Id. at 9:7-8.
                     13         89.    The ’362 Patent further describes that the tags are processed. This
              P.C.




                     14   processing can be triggered implicitly or explicitly, including “at pre-determined
MCKOOL SMITH, P C




                     15   times…or when the user performs certain operations.” Id. at 8:4-14. Once processed,
                     16   the tagged documents may be disseminated. Id. at 8:4-7. As the ’362 Patent describes,
                     17   “a number of communication services can be used to deliver the content.” Id. at 8:17-
                     18   18.
                     19                                   ’362 Patent Allegations
                     20         90.    Snap designed, implemented, and currently uses a system for allowing
                     21   users to tag other users or groups, including “mentions,” over its social media
                     22   platform. “Mentions” allow users to tag friends in snaps uploaded to “Stories.” The
                     23   mentioned Snapchatter will be notified in a chat window that he/she has been
                     24   mentioned in a story. See https://support.snapchat.com/en-US/a/send-snap; see also
                     25   https://www.theverge.com/2018/4/3/17191910/snapchat-friend-tagging-stories-group-
                     26   video-chat-features (describing Snap’s “Mentions” feature, which allows users to tag
                     27   others).
                     28                                             24

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 26 of 31 Page ID #:26



                      1         91.    On information and belief after reasonable investigation, Snap’s
                      2   “Mentions” feature (“’362 Infringing Products”) infringes the ’362 Patent. Snap
                      3   facilitates content dissemination. For instance, Snap facilitates the sharing of a variety
                      4   of content, including text, images, video, advertisements, and more, amongst users.
                      5   See, e.g., https://support.snapchat.com/en-US/article/send-snap (discussing how to
                      6   send a “Snap”).
                      7         92.    Snap receives, within a document editing system, a user input comprising
                      8   one or more tags to insert inline within a document, wherein the document is
                      9   formulated in a natural language and wherein a respective tag is at least partly
                     10   formulated in natural language and is visible to the user, and indicates an action to be
                     11   performed on a partial portion of the document and a receiving entity corresponding to
                     12   the action. For instance, Snap receives, within its systems, user snaps/stories that
                     13   include content such as text, picture, video, advertisements, and “mentions” of another
              P.C.




                     14   user. The snap is formulated in a natural language and the “mention” is at least partly
MCKOOL SMITH, P C




                     15   formulated in natural language visible to the user. The inclusion of a “mention” in a
                     16   snap/story indicates that the snap/story should, for example, be shared with the
                     17   mentioned user(s). See, e.g., https://support.snapchat.com/en-US/a/creative-tools
                     18   (explaining how to mention friends in a snap); https://support.snapchat.com/en-
                     19   US/a/my-story      (explaining    how      to   mention      friends    in    a    story);
                     20   https://www.theverge.com/2018/4/3/17191910/snapchat-friend-tagging-stories-group-
                     21   video-chat-features (describing Snap’s “Mentions” feature, which allows users to tag
                     22   others).
                     23         93.    Snap processes the one or more tags according to one or more rules to
                     24   determine both the action to be performed on the partial portion of the document and
                     25   the receiving entity. For instance, Snap processes the one or more “mentions”
                     26   according to one or more rules when determining to share snaps/stories that contain a
                     27   “mention” to the mentioned user’s chat. See, e.g., https://support.snapchat.com/en-
                     28                                             25

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 27 of 31 Page ID #:27



                      1   US/a/creative-tools    (explaining        how    to   mention   friends   in    a   snap);
                      2   https://support.snapchat.com/en-US/a/my-story (explaining how to mention friends in
                      3   a   story);    https://www.theverge.com/2018/4/3/17191910/snapchat-friend-tagging-
                      4   stories-group-video-chat-features (describing Snap’s “Mentions” feature, which
                      5   allows users to tag others).
                      6         94.     Snap disseminates the document portion indicated by the one or more
                      7   tags to the corresponding receiving entity to facilitate performing the action specified
                      8   in the one or more tags on the document portion. For instance, Snap disseminates the
                      9   snap/story indicated by the “mention” to the mentioned user’s chat window and by
                     10   sending the mentioned user a mobile notification of the “mention.” See, e.g.,
                     11   https://support.snapchat.com/en-US/a/creative-tools (explaining how to mention
                     12   friends in a snap); https://support.snapchat.com/en-US/a/my-story (explaining how to
                     13   mention friends in a story); https://support.snapchat.com/en-US/a/ios-notifications
              P.C.




                     14   (discussing    notification    settings    for    iOS);   https://support.snapchat.com/en-
MCKOOL SMITH, P C




                     15   US/article/android-notifications                 (same           for            Android);
                     16   https://www.theverge.com/2018/4/3/17191910/snapchat-friend-tagging-stories-group-
                     17   video-chat-features (describing Snap’s “Mentions” feature, which allows users to tag
                     18   others).
                     19         95.     Snap has infringed and is infringing, individually and/or jointly, either
                     20   literally or under the doctrine of equivalents, at least claims 1, 12, and 23 of the ʼ362
                     21   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
                     22   using, offering for sale, selling, offering for lease, leasing in the United States, and/or
                     23   importing into the United States without authority or license, the Snap Infringing
                     24   Products.
                     25         96.     Snap has been, and currently is, an active inducer of infringement of one
                     26   or more claims of the ʼ362 Patent under 35 U.S.C. § 271(b). On information and
                     27   belief, one or more of the ʼ362 Infringing Products of Snap directly and/or indirectly
                     28                                               26

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 28 of 31 Page ID #:28



                      1   infringe (by induced infringement) at least claims 1, 12, and 23 of the ʼ362 Patent,
                      2   literally and/or under the doctrine of equivalents.
                      3          97.   This Complaint will serve as notice to Snap of the ʼ362 Patent and its
                      4   infringement should Snap contend that it did not previously have knowledge thereof.
                      5          98.   Snap intentionally encourages and aids at least its users, including
                      6   advertisers and website and app users, to directly infringe the ʼ362 Patent.
                      7          99.   Snap provides the ʼ362 Infringing Products and instructions to its users
                      8   such that they will use the ʼ362 Infringing Products in a directly infringing manner.
                      9   Snap markets the ʼ362 Infringing Products to its users and provides instructions to its
                     10   users on how to use the functionality of the ʼ362 Patent on its website and elsewhere.
                     11   See,               e.g.,               https://support.snapchat.com/en-US/a/send-snap;
                     12   https://support.snapchat.com/en-US/a/creative-tools; https://support.snapchat.com/en-
                     13   US/a/my-story;                  https://support.snapchat.com/en-US/a/ios-notifications;
              P.C.




                     14   https://support.snapchat.com/en-US/article/android-notifications.
MCKOOL SMITH, P C




                     15          100. Snap users directly infringe by using the ʼ362 Infringing Products in their
                     16   intended manner. Snap induces such infringement by providing the ʼ362 Infringing
                     17   Products and instructions to enable and facilitate infringement. On information and
                     18   belief, Snap specifically intends that its actions will result in infringement of the ʼ362
                     19   Patent or has taken deliberate actions to avoid learning of infringement.
                     20          101. Additional allegations regarding Snap’s knowledge of the ʼ362 Patent
                     21   and willful infringement will likely have evidentiary support after a reasonable
                     22   opportunity for discovery.
                     23          102. Snap’s infringement of the ʼ362 Patent is willful and deliberate, entitling
                     24   PARC to enhanced damages and attorneys’ fees.
                     25          103. Snap’s infringement of the ʼ362 Patent is exceptional and entitles PARC
                     26   to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.
                     27
                     28                                             27

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 29 of 31 Page ID #:29



                      1          104. PARC has been damaged by Snap’s infringement of the ʼ362 Patent and
                      2   will continue to be damaged unless Snap is enjoined by this Court. PARC has suffered
                      3   and continues to suffer irreparable injury for which there is no adequate remedy at
                      4   law. The balance of hardships favors PARC, and public interest is not disserved by an
                      5   injunction.
                      6          105. PARC is entitled to recover from Snap all damages that PARC has
                      7   sustained as a result of Snap’s infringement of the ʼ362 Patent, including without
                      8   limitation, lost profits and/or not less than a reasonable royalty.
                      9                                     PRAYER FOR RELIEF
                     10          WHEREFORE, PARC prays for a judgment in its favor and against Snap and
                     11   respectfully requests the following relief:
                     12          1.     A judgment declaring that Snap has infringed one or more claims of each
                     13   of the PARC Patents in this litigation pursuant to 35 U.S.C. §§ 271(a) and/or 271(b);
              P.C.




                     14          2.     An injunction pursuant to 35 U.S.C. § 283 permanently enjoining Snap,
MCKOOL SMITH, P C




                     15   its officers, directors, attorneys, agents, servants, employees, parties in privity with,
                     16   and all persons in active concert or participation with, any of the foregoing, from
                     17   continued acts of infringement, contributing to infringement, or inducing infringement
                     18   of the PARC Patents in this litigation;
                     19          3.     A judgment requiring Snap to make an accounting of damages resulting
                     20   from Snap’s infringement of the PARC Patents in this litigation;
                     21          4.     A judgment awarding PARC its damages resulting from Snap’s
                     22   infringement of the PARC Patents in this litigation, and increasing such damages
                     23   pursuant to 35 U.S.C. § 284 because of the willful and deliberate nature of Snap’s
                     24   conduct;
                     25          5.     A judgment requiring Snap to pay PARC’s costs, expenses, and pre-
                     26   judgment and post-judgment interest for Snap’s infringement of each of the PARC
                     27   Patents in this litigation;
                     28                                              28

                                                        COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 30 of 31 Page ID #:30



                      1         6.    A judgment finding that this is an exceptional case and awarding PARC’s
                      2   attorneys’ fees pursuant to 35 U.S.C. § 285; and
                      3         7.    Such other relief as the Court deems just and proper.
                      4
                      5
                      6   DATED: November 25, 2020                 Respectfully submitted,
                      7
                                                                   MCKOOL SMITH, P.C.
                      8
                      9
                     10
                                                                   BY_/s/ Alan P. Block __________________
                     11                                            ALAN P. BLOCK
                     12                                            ATTORNEYS FOR PLAINTIFF
                                                                   PALO ALTO RESEARCH CENTER INC.
                     13
              P.C.




                     14
MCKOOL SMITH, P C




                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28                                           29

                                                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10755 Document 1 Filed 11/25/20 Page 31 of 31 Page ID #:31



                      1                              DEMAND FOR JURY TRIAL
                      2         In accordance with Rule 38 of the Federal Rules of Civil Procedure and Local
                      3   Rule CV-38-1, Plaintiff respectfully demands a jury trial of all issues triable to a jury.
                      4
                      5   DATED: November 25, 2020                   Respectfully submitted,
                      6
                          MCKOOL SMITH, P.C.
                      7
                      8
                      9   BY_/s/ Alan P. Block
                     10   ALAN P. BLOCK
                     11   ATTORNEYS FOR PLAINTIFF
                          PALO ALTO RESEARCH CENTER INC.
                     12
                     13
              P.C.




                     14
MCKOOL SMITH, P C




                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28                                            30

                                                    COMPLAINT FOR PATENT INFRINGEMENT
